Citation Nr: 1451217	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-40 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for lung cancer, for accrued benefits purposes only.

3.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1967 and from January 1968 to November 1969.  He died in June 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for the cause of the Veteran's death and for lung cancer, for accrued benefits purposes.  The RO sent the appellant an undated letter telling her of these decisions and that it had denied her claim for DIC and pension benefits.

Jurisdiction over the appeal remains with the RO in Denver, Colorado.  

The appellant testified at a hearing before the undersigned in May 2014.  A transcript of that hearing is of record.  The issue of entitlement to death pension benefits was briefly mentioned, but there is no jurisdiction conferring notice of disagreement with regard to that issue and it is referred to the AOJ for re-adjudication.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.



REMAND

The claims for service connection for the cause of the Veteran's death and for service connection for lung cancer, for accrued benefits purposes, hinge on whether the Veteran landed in Vietnam as is contended in the record, and was, therefore, presumptively exposed to herbicide agents.  

The appellant's representative noted during the May 2014 Board hearing that while deck logs from one of the Veteran's assigned ships were obtained, specific records from his assigned unit, which may possibly indicate that members of the unit landed in Vietnam, had not been requested.  Remand is required to request records specifically pertaining to the Veteran's assigned unit(s) during his tours in Vietnam.

With respect to the claim for DIC pursuant to 38 U.S.C.A. § 1318, resolution of this claim will depend, at least in part, on whether service connection is warranted for the cause of the Veteran's death.  Thus, these claims are intertwined See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these claims are REMANDED for the following action:

1.  Request the Veteran's unit records during his periods of service in Vietnam from the National Archives and Records Administration (NARA), the National Personnel Records Center (NPRC) and/or from any other appropriate source for such records.

If appropriate, request verification from the U.S. Army and Joint Services Records Research Center (JSRRC) through the PIES/Defense Personnel Records Image Retrieval System (DPRIS) interface with respect to whether the Veteran went ashore in Vietnam, as outlined in M21-1MR, Part IV, Subpart ii, Ch.1, Sec H.28.j.

If requested records/verification cannot be obtained, notify the appellant, and tell her of the attempts made and of any further actions that will be taken with regard to her appeal.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

